Citation Nr: 0316380	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck and head injury (for accrued purposes only).

2.  Entitlement to service connection for the residuals of a 
left shoulder injury (for accrued purposes only).


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1959.  He died in March 2000.  The appellant is his surviving 
spouse.

This appeal arose from a January 2001 decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).  In October 2001, the Board of 
Veterans' Appeals (Board) issued a decision which reopened 
the claim for service connection for the residuals of a head 
and neck injury (for accrued purposes) and which then 
remanded the issues of service connection of the residuals of 
injuries to the head, neck and shoulder to the RO for 
additional development.  In April 2003, the RO sent the 
appellant a supplemental statement of the case (SSOC) which 
informed her of the continued denial of the claims for 
service connection (for accrued purposes).  


FINDINGS OF FACT

1.  The veteran did not suffer from a neck or head disability 
related to his period of service.

2.  The veteran did not suffer from a shoulder disability 
related to his period of service.




CONCLUSIONS OF LAW

1.  The residuals of a neck and head injury were not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been so incurred (for accrued purposes only).  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.159, 
3.1000 (2002).

2.  The residuals of a shoulder injury were not incurred in 
or aggravated by service (for accrued purposes only).  
38 U.S.C.A. §§ 1131, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that the evidence of record 
supports the claim that, at the time of his death, the 
veteran had suffered from neck, head and shoulder 
disabilities related to his involvement in an automobile 
accident in 1958.  Therefore, she believes that service 
connection for these disorders should be awarded (for accrued 
purposes only).

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The evidence of record included the July 1958 police report 
of the motor vehicle accident in which the veteran was 
involved.  This noted that three individuals were injured in 
this accident: R., C. (not the veteran) and H.  These 
individuals were taken to Tripler Army Hospital for 
treatment.  There was no mention in the contemporaneous 
police report of any injuries sustained by the veteran.

The veteran's service medical records are also silent as to 
complaints of or treatment for any injuries suffered in the 
July 1958 accident.  At the time of the separation 
examination conducted in March 1959, he specifically denied 
any significant medical history.  In 1994, it was noted that 
a search for records from Tripler had located no records 
referable to the veteran.

The veteran had been afforded a VA examination in February 
1988.  He complained of neck, back and shoulder pain.  X-rays 
of the cervical and dorsal spines and the left shoulder were 
all normal.  There was a scar on the posterior neck at C7.  
Range of motion of the head and neck were within normal 
limits.  The diagnosis was residuals of a neck injury.

In September 1988, the veteran submitted statements from his 
mother and other family members.  They referred to a "knot" 
that the veteran had had on his neck.  His mother indicated 
this had been there at the time of his discharge from 
service.  They all referred to a scar on the neck.

The veteran had submitted a December 1988 statement from M. 
D. McC., his chiropractor.  He indicated that he had first 
seen the veteran in October 1988.  The veteran had reported 
his history of being involved in a motor vehicle accident in 
July 1958.  The chiropractor stated that, based upon past 
experience with similar cases, the veteran's current findings 
of spondylitic degeneration, myofacscial pain syndrome and 
strength impairment, could take 20 to 30 years to develop.  
He then stated his belief that the veteran's current 
complaints were acute flare-ups stemming from the 1958 
accident.

A written statement submitted by L. C. in November 1990 
referred to the veteran being involved in an accident in 
1958.  He also stated that the veteran had been given pain 
medication at an Army Hospital.  Another statement submitted 
by L. C. in December 1991 was similar in content.

In January 1993, the veteran had submitted a statement from a 
private physician,   R. B. B., which again referred to the 
veteran's history of having been involved in a motor vehicle 
accident in 1958.  At the time of the examination, he was 
complaining of neck stiffness and head pain.  The 
neurological examination was essentially normal and an x-ray 
showed minimal changes.  The physician stated 

I believe, in view of the patient's history, he is 
suffering from a chronic cervical sprain.  In view 
of the history given by the patient, I believe that 
it is quite likely that his pain problem was 
probably initiated by the automobile accident while 
in the Air Force in 1958.

In November 1998, the veteran's chiropractor, T. R. T., 
submitted a statement, which referred to the 1958 accident 
and the veteran's statement that his seat had broken loose 
and he had been thrown into the back seat, where he struck 
his head and neck on the arm rest.  X-rays showed 
hyperlordosis of the cervical spine with degenerative 
spondylosis of the thoracic spine.  He noted that, after 
reviewing previous opinions, he agreed that myofascial pain 
syndrome can develop over the span of many years.  He stated 
that 

It is therefore, of my opinion that the complaints 
of [the veteran], after reviewing his records, and 
if the history is accurate, suffers from cervical 
segmental dysfunction with resultant myofibrosis of 
repair.  This condition in all likely hood is 
related to the accident in 1958.

A VA opinion was requested and provided in February 2003.  
The examiner noted that the veteran had apparently been 
involved in a motor vehicle accident in 1958; he had 
indicated that he had been given aspirin at that time and had 
been told that he had a cervical sprain.  He had then offered 
no complaints for 30 years.  He then worked as a drywall 
hanger and first saw someone about complaints of neck pain in 
1988.  The examiner noted the November 1998 opinion of the 
private chiropractor that had related what he had diagnosed 
as cervical segmental dysfunction with resultant myofibrosis 
repair to the 1958 accident.  The examiner went on to state 
that 

It seems in the opinion of this current examiner 
that after reviewing all the files, that 
chiropractor T.[]'s evaluation is questionable.  It 
seems more likely than not that the patient 
sustained a mild neck injury in 1958 and expected 
degenerative joint disease, which he would have 
experienced regardless of any prior injury to his 
neck.  The degenerative joint disease was probably 
exacerbated by his work as a drywall hanger and his 
general activity.  This went on to cause his 
spondylosis and his ongoing discomfort.  This 
appears to be far more likely than the possibility 
that his injury in 1958, remained asymptomatic for 
30 years and then began to trouble the veteran.  
This is less likely than not.


Relevant laws and regulations

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due an unpaid for a period of not more 
than two years prior to death, may be paid to his surviving 
spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000(a) (2002).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing the evidence 
of record, it is found that these duties have been met.

This case was remanded by the Board in October 2001; the RO 
was instructed in this remand to provide the appellant with 
notice of the VCAA provisions.  In January 2002, the RO sent 
the appellant correspondence in which she was notified of 
these provisions.  She was told what evidence was already of 
record.  She was also informed of what evidence and 
information was being obtained by VA and what information and 
evidence she needed to provide in order to substantiate her 
claims.  

Therefore, it is found that the RO has informed the appellant 
of the information and evidence necessary to substantiate her 
claims.  The RO has notified her what information and 
evidence was being obtained by VA and what evidence and 
information she needed to provide to establish her claims.  
For these reasons, further development is not needed to meet 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

After reviewing the evidence of record, it is found that 
entitlement to service connection for the residuals of 
injuries to the head, neck and shoulder is not warranted (for 
accrued purposes only).  The Board concedes that, based upon 
the objective evidence, that the veteran was involved in a 
motor vehicle accident in July 1958.  The contemporaneous 
police report indicate that he was in the automobile that was 
struck from behind.  This report indicates that three 
individuals were injured and taken to Tripler Army Hospital 
for treatment; however, the veteran was not one of these 
individuals.  Moreover, a search was conducted for any 
records from Tripler that could establish that he was treated 
for any injuries sustained in this accident; no such records 
were found.  The remainder of the veteran's service medical 
records make no mention of any accident injury residuals 
involving the neck, head or shoulder and, at the time of the 
March 1959 separation examination, he denied any significant 
medical history.  Significantly, the examination itself was 
normal.  Therefore, despite the statement from a service 
comrade that the veteran had received treatment for injuries, 
there is no objective evidence of record that the veteran was 
even injured at the time of the accident.  

However, if the Board were to assume that he had sustained a 
mild neck injury in 1958, the evidence does not support a 
finding that he had developed a chronic disability as a 
result.  As noted, the separation examination was completely 
silent as to any neck complaints and the examination was 
normal.  He made no complaints about his neck until 1988, 30 
years after his discharge from service.  The silence of these 
records indicates a lack of continuity of symptomatology, 
arguing for a finding that any injury in service, if present, 
had been acute in nature and had resolved without any 
residual disability.

The Board has noted the November 1988 opinion of the 
veteran's chiropractor, which found that there was a 
relationship between his diagnosed cervical segmental 
dysfunction with resultant myofibrosis repair and the 1958 
accident.  However, it is noted that this opinion had been 
based upon the assumption that the veteran's report of the 
history of the accident had been accurate.  This opinion was 
not, apparently, based upon a review of the medical evidence 
of record, but rather upon history provided by the veteran 
that the examiner was assuming was accurate.  A review of 
that record indicates that the history as provided by the 
veteran was not accurate.  The objective record indicated 
that the veteran had not sustained any injuries.  A VA 
opinion, which was provided after an extensive review of the 
evidence of record, found that there was no relationship 
between any mild neck sprain in service and degenerative 
changes that first manifested 30 years after service.  The 
examiner opined that if there had been a relationship, it was 
unlikely that his neck would have been asymptomatic during 
the 30 year period following his discharge and his first 
complaint made in 1988.  It was noted that he suffered from 
degenerative changes in the neck that were expected and were 
aggravated by the work as a drywall hanger and his general 
activities; this lead to the development of spondylosis and 
his discomfort.  Therefore, it is found that greater 
probative weight will be given to the VA opinion, which had 
considered all the evidence of record.  See Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) [recognizing the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."]; Godfrey v. 
Brown, 8 Vet. App. 113 (1995) [medical opinion that is based 
solely on the veteran's reported history and is unsupported 
by any clinical findings is not probative]  As a consequence, 
it is found that there is no basis in the record to establish 
a relationship between his cervical spine changes found in 
the 1980's and any event of service origin.  While the 
appellant has expressed her belief that such a relationship 
exists, she is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Finally, it is found that service connection for degenerative 
changes in the cervical spine on a presumptive basis is not 
justified.  There is no indication that these changes were 
present to a compensable degree within one year of his 
separation from service.  Rather, these were not noted until 
1988, some 30 years after his discharge.

Therefore, it is found that the preponderance of the evidence 
is against the appellant's claims for service connection for 
the residuals of injuries to the neck, head and shoulder (for 
accrued purposes only).




ORDER

Entitlement to service connection for the residuals of neck 
and head injuries (for accrued purposes only) is denied.

Entitlement to service connection for the residuals of a 
shoulder injury (for accrued purposes only) is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

